Order                                                                             Michigan Supreme Court
                                                                                        Lansing, Michigan

  July 7, 2015                                                                            Robert P. Young, Jr.,
                                                                                                     Chief Justice

                                                                                           Stephen J. Markman
  149537(56)                                                                                   Mary Beth Kelly
                                                                                                Brian K. Zahra
                                                                                        Bridget M. McCormack
                                                                                              David F. Viviano
                                                                                          Richard H. Bernstein,
                                                                                                          Justices
                                                               SC: 149537
  In re WANGLER/PASCHKE, Minors.                               COA: 318186
                                                               Sanilac CC Family Division:
                                                                     07-035009-NA
  ________________________________________/

         On order of the Chief Justice, the joint motion of the Legal Services Association
  of Michigan and the Michigan State Planning Body for the Delivery of Legal Services to
  the Poor for leave to file an amicus curiae brief is GRANTED. The amicus brief will be
  accepted for filing if submitted on or before July 29, 2015.




                       I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                 foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 July 7, 2015